Exhibit 10.1

 

EMPLOYMENT AGREEMENT

(Charles Arizmendi)

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of the 30th
day of November 2011 (the “Effective Date”) by and between Charles Arizmendi, an
individual (“Employee”) and MEDIANET GROUP TECHNOLOGIES, INC., a Nevada
corporation (“MediaNet” or the “Corporation”); with reference to the following
recitals:

 

WHEREAS, the Company desires to employ the Employee as its Executive Vice
President of Enterprise (Executive VP of Enterprise) and to utilize his
management services as indicated herein, and the Employee has agreed to provide
such management services to the Company; and

 

WHEREAS, the Employee desires to accept the Company’s offer of employment.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of Employee and
MediaNet hereby agree as follows:

 

1. Employment. MediaNet hereby employs Employee and hereby affirms the
employment of Employee as the Executive VP of Enterprise of MediaNet and
Employee hereby affirms, renews and accepts such employment, for the “Term” (as
defined in Section 3 below), upon the terms and conditions set forth herein.

 

2. Duties. During the Term, Employee shall serve MediaNet faithfully, diligently
and to the best of his ability, under the direction of the CEO, COO and the
Board of Directors of MediaNet. Employee shall render such services during the
Term at the Corporation’s principal place of business, as MediaNet may from time
to time reasonably require of him, and shall devote that portion of his business
time as defined in Section 5 below to the performance thereof. Employee shall
have those duties and powers as generally pertain to the respective office,
subject to the control of the CEO, COO and the Board of Directors of MediaNet.
The precise services and duties that Employee is obligated to perform hereunder
are defined in the Executive VP of Enterprise & Partners roles and functions
description attached hereto as Annex A and may from time to time be changed,
amended, extended or curtailed by the Board of Directors of MediaNet.

 

3. Term. The “Term” of this Agreement shall commence on the Effective Date and
continue thereafter for a term of four (4) years, as may be extended or earlier
terminated pursuant to the terms and conditions of this Agreement. The Term of
this Agreement shall automatically renew for successive one (1) year periods
unless, within sixty (60) days of the expiration of the then existing Term,
MediaNet or Employee provides written notice to the other party that it elects
not to renew the Term. Upon delivery of such notice, this Agreement shall
continue until expiration of the Term, whereupon this Agreement shall terminate.
The first six months of the employment shall be treated as a trial period with a
one week termination notice for each party and no obligation for MediaNet to pay
any severance or execute stock options in any case.

 

4. Compensation.

 

4.1 Salary. MediaNet shall pay to Employee a total minimum annual salary of One
Hundred Forty-four Thousand Dollars ($144,000) (the “Minimum Salary”), payable
in 12 equal installments at the end of such regular payroll accounting periods
as are established by the Corporation, or in such other installments upon which
the parties hereto shall mutually agree. The Minimum Salary shall be paid to
Employee by the Corporation, subject to the terms set out below. In addition,
MediaNet may pay additional salary from time to time, and award bonuses in cash,
stock or stock options or other property and services, as MediaNet may determine
in its sole discretion or pursuant to separate agreements with Employee. The
Employee is hereby granted the options set forth on the Non-Qualified Stock
Option Agreement attached hereto as Annex B.



 

 



 

4.2 Expense Reimbursement. MediaNet shall reimburse Employee for reasonable and
necessary expenses incurred by him on behalf of MediaNet in the performance of
his duties hereunder during the Term, provided that such expenses are adequately
documented in accordance with MediaNet’s then customary policies.

 

5. Exclusivity. During the Term, the Employee shall devote his full time and
attention to the business and affairs of the Corporation, shall faithfully serve
the Corporation, and shall in all material respects conform to and comply with
the lawful and reasonable directions and instructions given to him by the Board,
consistent with Section 2 hereof. During the Term, the Employee shall use his
best efforts to promote and serve the interests of the Corporation and shall not
engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit.

 

6. Indemnification.

 

6.1 Third Party Actions. MediaNet hereby indemnifies Employee in the event that
Employee is a party, or is threatened to be made a party, to any proceeding
(other than an proceeding by or in the right of any MediaNet to procure a
judgment in MediaNet’s favor) by reason of Employee’s status as an officer,
director, agent or employee of MediaNet, against expenses, judgments, fines,
settlements, and other amounts actually and reasonably incurred in connection
with such proceeding if Employee acted in good faith and in a manner that
Employee reasonably believed to be in MediaNet’s best interests and, in the case
of a criminal proceeding, Employee had no reasonable cause to believe Employee’s
conduct was unlawful. The termination of any proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent
shall not, of itself, create any presumption that (a) Employee did not act in
good faith or in a manner which Employee reasonably believed to be in MediaNet’s
best interests or (b) Employee had no reasonable cause to believe that
Employee’s conduct was unlawful.

 

6.2 Successful Defense by Employee. To the extent that Employee has been
successful on the merits in defense of any proceeding referred to in Sections
6.1, or in defense of any claim, issue, or matter therein, MediaNet shall
indemnify Employee against expenses actually and reasonably incurred by Employee
in connection therewith.

 

6.3 Advances. Expenses incurred in defending any proceeding shall be advanced by
the Company before the final disposition of such proceeding upon receipt of an
undertaking by or on behalf of Employee to repay such amounts if it shall be
determined ultimately that Employee is not entitled to be indemnified as
authorized in this Section 7.

 

6.4 Other Contractual Rights. The indemnification provided by this Section 6
shall be deemed cumulative, and not exclusive, of any other rights to which
Employee may be entitled under any bylaw, agreement, vote of shareholders or
disinterested directors, or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office. Nothing in this
section shall affect any right to indemnification to which Employee may be
entitled by contract or otherwise.

 

6.5 Insurance. To the extent available at commercially reasonable rates and
limits, MediaNet shall collectively purchase and maintain insurance on behalf of
Employee insuring against any liability asserted against or incurred by Employee
in any capacity or arising out of Employee’s status as such, whether or not
MediaNet has the power to indemnify Employee against that liability under the
provisions of this Section 6.

 

6.6 Survival. The rights provided by this Section 6 shall survive the expiration
or earlier termination of this Agreement pursuant hereto and shall inure to the
benefit of Employee’ heirs, executors, and administrators.

 

6.7 Amendment. Any amendment, repeal, or modification of MediaNet's articles or
bylaws shall not adversely affect Employee’s right or protection existing at the
time of such amendment, repeal, or modification.

 

6.8 Settlements. MediaNet shall not be liable to indemnify Employee under this
Section 6 for (i) any amounts paid in settlement of any action or claim effected
without MediaNet’s written consent, which consent shall not be unreasonably
withheld, or (ii) any judicial award, if MediaNet was not given a reasonable and
timely opportunity to participate, at MediaNet’s expense, in the defense of such
action.

 

 



 

6.9 Subrogation. In the event of payment under this Section 6, MediaNet shall be
subrogated to the extent of such payment to all Employee’s rights of recovery;
and Employee shall execute all papers required and shall do everything necessary
or appropriate to secure such rights, including the execution of any documents
necessary or appropriate to MediaNet effectively bringing suit to enforce such
rights.

 

6.10 No Duplication Of Payments. MediaNet shall not be liable under this Section
6 to make any payment in connection with any claim made against Employee to the
extent Employee has otherwise actually received payment, whether under a policy
of insurance, agreement, vote, or otherwise, of any amount which is otherwise
subject to indemnification under this Section 6.

 

6.11 Proceedings And Expenses. For the purposes of this Section 6, “proceeding”
means any threatened, pending, or completed action or proceeding, whether civil,
criminal, administrative, or investigative; and “expenses” includes, without
limitation, attorney fees and any expenses of establishing a right to
indemnification under this Section 6.

 

7. Confidential Information/ Inventions.

 

7.1 Employee shall not, in any manner, for any reasons, either directly or
indirectly, divulge or communicate to any person, firm or corporation, any
confidential information concerning any matters not generally known in
MediaNet's industry or otherwise made public by MediaNet which affects or
relates to MediaNet's business, finances, marketing and/ or operations,
research, development, inventions, products, designs, plans, procedures, or
other data (collectively, “Confidential Information”) except in the ordinary
course of business or as required by applicable law. Without regard to whether
any item of Confidential Information is deemed or considered confidential,
material, or important, the parties hereto stipulate that as between them, to
the extent such item is not generally known in the MediaNet's industry, such
item is important, material, and confidential and affects the successful conduct
of MediaNet’s business and good will, and that any breach of the terms of this
Section 7.1 shall be a material and incurable breach of this Agreement.

 

7.2 Employee further agrees that all documents and materials furnished to
Employee by MediaNet and relating to MediaNet’s business or prospective business
are and shall remain the exclusive property of MediaNet as the case may be.
Employee shall deliver all such documents and materials to MediaNet upon demand
therefore and in any event upon expiration or earlier termination of this
Agreement. Any payment of sums due and owing to Employee by MediaNet upon such
expiration or earlier termination shall be conditioned upon returning all such
documents and materials, and Employee expressly authorizes MediaNet to withhold
any payments due and owing pending return of such documents and materials.

 

7.3 All ideas, inventions, and other developments or improvements conceived or
reduced to practice by Employee, alone or with others, during the term of this
Agreement, whether or not during working hours, that are within the scope of the
business of MediaNet or that relate to or result from any of MediaNet's work or
projects or the services provided by Employee to MediaNet pursuant to this
Agreement, shall be the exclusive property of MediaNet. Employee agrees to
assist MediaNet during the term, at MediaNet’s expense, to obtain patents and
copyrights on any such ideas, inventions, writings, and other developments, and
agrees to execute all documents necessary to obtain such patents and copyrights
in the name of MediaNet.

 

8. Covenant Not to Compete. During the term of this Agreement, Employee shall
not engage in any of the following competitive activities: (a) engaging directly
or indirectly in any business or activity substantially similar to any business
or activity engaged in by MediaNet as of the date of this Agreement;
(b) soliciting or taking away any employee, agent, representative, contractor,
supplier, vendor, customer, franchisee, lender or investor of MediaNet, or
attempting to so solicit or take away; (c) interfering with any contractual or
other relationship between MediaNet and any employee, agent, representative,
contractor, supplier, vendor, customer, franchisee, lender or investor; or (d)
using, for the benefit of any person or entity other than MediaNet, any
Confidential Information of MediaNet. The foregoing covenant prohibiting
competitive activities shall survive the termination of this Agreement and shall
extend, and shall remain enforceable against Employee, for the period of two (2)
year following the date this Agreement is terminated. In addition, during the
two-year period following such expiration or earlier termination, the parties
shall not, directly or indirectly, make or cause the making of any negative,
derogatory or disparaging comments or statements about each other.



 

 

 

 

9. Survival. Employee agrees that the provisions of Sections 7 and 8 shall
survive expiration or earlier termination of this Agreement for any reasons,
whether voluntary or involuntary, with or without cause, and shall remain in
full force and effect thereafter.

 

10. Injunctive Relief. Employee acknowledges and agrees that the covenants and
obligations of Employee set forth in Sections 7 and 8 with respect to
non-competition, non-solicitation, confidentiality and the MediaNet's property
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations will cause MediaNet irreparable
injury for which adequate remedies are not available at law. Therefore, Employee
agrees that the Company shall be entitled to an injunction, restraining order or
such other equitable relief (without the requirement to post bond) as a court of
competent jurisdiction may deem necessary or appropriate to restrain Employee
from committing any violation of the covenants and obligations referred to in
this Section 10. These injunctive remedies are cumulative and in addition to any
other rights and remedies the Company may have at law or in equity.

 

11. Termination

 

11.1 Termination by Employee. Employee may terminate this Agreement without
cause at any time and for any reason upon ninety (90) days’ notice to MediaNet.
For purposes of this Agreement, the term “cause” for termination by Employee
shall be (a) a material breach by MediaNet of any material covenant or
obligation hereunder; or (b) the voluntary or involuntary dissolution of
MediaNet. The written notice given hereunder by Employee to MediaNet shall
specify in reasonable detail the cause for termination, and, in the case of the
cause described in (a) above, such termination notice shall not be effective
until ninety (90) days after MediaNet’s receipt of such notice, during which
time MediaNet shall have the right to respond to Employee’s notice and cure the
breach or other event giving rise to the termination.

 

11.2 Termination by MediaNet. MediaNet may terminate its employment of Employee
under this Agreement without cause at any time and for any reason upon ninety
(90) days’ notice to Employee. MediaNet may terminate its employment of Employee
under this Agreement for cause at any time by written notice to Employee. For
purposes of this Agreement, the term “cause” for termination by MediaNet shall
be (a) a conviction of or plea of guilty or nolo contendere by Employee to a
felony; (b) the consistent refusal by Employee to perform his material duties
and obligations hereunder; or (c) Employee’s willful and intentional misconduct
in the performance of his material duties and obligations as set forth from time
to time in the employee manual. The written notice given hereunder by MediaNet
to Employee shall specify in reasonable detail the cause for termination. In the
case of a termination for the cause described in (a) above, such termination
shall be effective upon receipt of the written notice. In the case of the causes
described in (b) and (c) above, such termination notice shall not be effective
until ninety (90) days after Employee’s receipt of such notice, during which
time Employee shall have the right to respond to MediaNet's notice and cure the
breach or other event giving rise to the termination.

 

11.3 Severance. Upon a termination of this Agreement without cause by Employee
or with cause by MediaNet, MediaNet shall immediately pay to Employee all
accrued and unpaid compensation as of the date of such termination. Upon a
termination of this Agreement with cause by Employee or without cause by
MediaNet, MediaNet shall immediately pay to Employee all accrued and unpaid
compensation as of the date of such termination plus the Severance Payment. The
accrued compensation due and payable at termination shall bear interest at the
lesser of eight percent (8%) per annum or the maximum rate permitted by law
until such amounts are paid in full. The “Severance Payment” shall equal the
total amount of salary and healthcare benefits payable to Employee under Section
4.1 of this Agreement from the date of such termination until six months after
termination payable in equal installments at the end of such regular payroll
accounting periods as are established by the Corporation, or in such other
installments upon which the parties hereto shall mutually agree. Notwithstanding
anything in this Agreement to the contrary, the Severance Payments are expressly
conditioned upon Employee’s delivery of the general release of claims reasonably
satisfactory to the Company, provided that no payment shall be made unless and
until Employee executes, delivers and does not revoke such release (all before
the 60th calendar day after termination of employment) and, subject to Section
11, the Severance Payment shall be made after the expiration of the revocation
period of such release. Each installment of the payment and benefits provided
under this Section 3.2 shall be treated as a separate payment for purposes of
Section 409A. Any unvested stock options then held by the Employee will vest
immediately and options held by the Employee, or his estate, will remain
exercisable for three (3) years from the date of the Employee’s death or
termination due to Disability, but in no event later than the expiration date of
the option.

 

 



 

11.4 Section 409A Specified Employee. Notwithstanding anything to the contrary
contained herein, if, on the date of termination, the Employee is a “specified
employee” for purposes of Section 409A of the Internal Revenue Code (the “Code”)
and regulations and other interpretive guidance issued thereunder (“Section
409A”), then any payment or the provision of any benefit payable under this
Section 3.2 that constitutes non-qualified deferred compensation subject to (and
not exempt from) Section 409A shall be delayed until the earlier of (A) the
business day following the six-month anniversary of the date of the Employee’s
separation from service and (B) the Employee’s death (the “Delay Period”), with
the first (1st) payment equaling the total of all payment that would have been
paid during the Delay Period but for the application of Section 409A to such
payments. For purposes of this Agreement, the Employee’s employment with the
Company shall be considered to have terminated when the Employee incurs a
“separation from service” with the Company within the meaning of Section 409A
and applicable administrative guidance issued thereunder.

 

12. Termination Upon Death. If Employee dies during the term of this Agreement,
this Agreement shall terminate, except that Employee’s legal representatives
shall be entitled to receive any earned but unpaid compensation due hereunder.
Any unvested stock options then held by the Employee will vest immediately and
options held by the Employee, or his estate, will remain exercisable for three
(3) years from the date of the Employee’s death or termination due to
Disability, but in no event later than the expiration date of the option.

 

13. Termination Upon Disability. If, during the term of this Agreement, Employee
suffers and continues to suffer from a “Disability” (as defined below), then
MediaNet may terminate this Agreement by delivering to Employee sixty (60)
calendar days prior written notice of termination based on such Disability,
setting forth with specificity the nature of such Disability and the
determination of Disability by MediaNet. For the purposes of this Agreement,
“Disability” means Employee’s inability, with reasonable accommodation, to
substantially perform Employee’s duties, services and obligations under this
Agreement due to physical or mental illness or other disability for a
continuous, uninterrupted period of ninety (90) calendar days. Any unvested
stock options then held by the Employee will vest immediately and options held
by the Employee, or his estate, will remain exercisable for three (3) years from
the date of the Employee’s death or termination due to Disability, but in no
event later than the expiration date of the option.

 

14. Personnel Policies, Conditions, And Benefits. Except as otherwise provided
herein, Employee’s employment shall be subject to the personnel policies and
benefit plans which apply generally to MediaNet's employees as the same may be
interpreted, adopted, revised or deleted from time to time, during the term of
this Agreement, by MediaNet in its sole discretion. During the term hereof,
Employee shall receive the following:

 

14.1 Vacation. Employee shall be entitled to vacation during each year of the
term at the rate of six (6) weeks per year; provided that no vacation shall
accrue from year to year during the term.

 

15. Beneficiaries of Agreement. This Agreement shall inure to the benefit of
MediaNet and any affiliates, successors, assigns, parent corporations,
subsidiaries, and/or purchasers of MediaNet as they now or shall exist while
this Agreement is in effect.

 

16. No Waiver. No failure by either party to declare a default based on any
breach by the other party of any obligation under this Agreement, or failure of
such party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.

 

17. Modification. No waiver or modification of this Agreement or of any
covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by the parties to be charged therewith.

 

18. Choice Of Law/Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, without regard to
any conflict-of-laws principles. MediaNet and Employee hereby consent to
personal jurisdiction before all courts in the Palm Beach County, State of
Florida, and hereby acknowledge and agree that Palm Beach County, Florida is and
shall be the most proper forum to bring a complaint before a court of law.

 

 



 

19. Entire Agreement. This Agreement embodies the whole agreement between the
parties hereto and there are no inducements, promises, terms, conditions, or
obligations made or entered into by MediaNet or Employee other than contained
herein.

 

20. Severability. All agreements and covenants contained herein are severable,
and in the event any of them, with the exception of those contained in Sections
1 and 4 hereof, shall be held to be invalid by any competent court, this
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein.

 

21. Headings. The headings contained herein are for the convenience of reference
and are not to be used in interpreting this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the 30th day of November, 2011.

 

 

MEDIANET GROUP TECHNOLOGIES, INC.

 

 

MediaNet Group Technologies, Inc.

a Nevada corporation

 

 

 

 

By_______________________________________

Michael Hansen, CEO

 

 

 

Employee

an Individual

 

 

 

 

_________________________________________

 Charles Arizmendi



 

 

